Citation Nr: 0534878	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  99-00 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel





INTRODUCTION

The veteran served on active duty from July 1977 to April 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1998 RO decision which, in pertinent part, 
denied the veteran's claim for a TDIU rating.  In his January 
1999 substantive appeal, the veteran requested a hearing 
before the RO; however, he failed to appear at a hearing 
scheduled for November 10, 1999.  In February 2001, the Board 
remanded the claim to the RO for additional compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.).  In September 2003, the claim 
was again remanded to the RO by the Board for provision of a 
VA examination regarding the veteran's back.  These actions 
have been completed, and the case has now been returned to 
the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is service-connected for mechanical low back 
pain, evaluated as 20 percent disabling, and a left 
orchiectomy, rated as 10 percent disabling.

3.  The combined rating for the veteran's service-connected 
disabilities is 30 percent.

4.  The veteran completed three years of high school and has 
occupational experience in landscaping; he reported that he 
became too disabled to work in 1995.

5.  The veteran does not meet the schedular criteria for a 
TDIU rating, and the evidence of record does not establish 
that his service-connected disorders are of such severity as 
to preclude him from securing and maintaining substantially 
gainful employment.

CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating by reason of 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with a VCAA notice letter in 
December 2001 that informed him of the type of information 
and evidence necessary to substantiate his claim.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from December 2001 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from December 2001 contained a 
specific request that the veteran provide additional evidence 
in support of his claim.  He was asked to tell VA about any 
other records that might exist to support his claim, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159 by way of SSOCs dated in September 2002 and July 
2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letter provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  A VA examination is not necessary under the 
circumstances of the claim.  Service and VA medical records 
have been associated with the claims file, and there do not 
appear to be any outstanding medical records that are 
relevant to this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  TDIU rating

A total disability rating based on individual unemployability 
(i.e., a TDIU rating) may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. 
§§ 3.321(b), 4.16(b).  The Board does not have the authority 
to assign an extraschedular TDIU rating in the first 
instance, although appropriate cases must be referred to the 
Director of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).
The veteran is service-connected for mechanical low back 
pain, evaluated as 20 percent disabling, and a left 
orchiectomy, rated as 10 percent disabling.  The combined 
rating for his service-connected disabilities is 30 percent.  
Therefore, he does not satisfy the percentage rating 
standards for a TDIU rating.

The Board must consider whether referral to the designated VA 
official for consideration of a TDIU rating on an 
extraschedular basis is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran submitted his claim for a TDIU rating in May 
1997.  He reported that he was continually having trouble 
with his feet and legs and was no longer able to work.  He 
stated that hyperaesthesia prevented him from securing or 
following a substantially gainful occupation.  He said that 
he had last worked in 1995, and had been employed in 
landscaping and had also been self-employed.  He indicated 
that he left this employment due to disability, and 
received/expected to receive disability retirement benefits 
(indicated as 10 percent from VA).  He did not receive/expect 
to receive workers compensation benefits.  He indicated that 
he had completed three years of high school, and did not have 
any other education or training.  

VA outpatient treatment records dated in the late 1990s show 
the veteran being treated for a variety of conditions, 
primarily for problems associated with his feet, knees, and 
legs.  In his claim for TDIU benefits, he indicated that he 
was unable to secure or follow a substantially gainful 
occupation by virtue of his hyperesthesia.  In September 
2003, the Board denied service connection for disability 
manifested by swelling of the feet and legs, claimed as 
hyperesthesia.  Impairment from non-service-connected 
conditions may not be considered in support of a claim for a 
TDIU rating.  38 C.F.R. § 4.19.

In June 2004, the veteran was given a VA examination with 
regard to a claim for service connection for mechanical low 
back strain.  The examiner noted that the veteran was not 
currently employed.  Following physical examination, the 
veteran was diagnosed with chronic low back pain, but there 
was no evidence of radiculopathy and X-rays were normal.  The 
examiner did not suggest that the veteran's mechanical low 
back strain prevented him from being able to secure and 
follow a substantially gainful occupation. 

In considering whether impairment from the veteran's service-
connected mechanical low back strain and left orchiectomy 
preclude employment, the Board finds that the evidence as a 
whole does not suggest that the conditions render him unable 
to secure and follow a substantially gainful occupation.  
While the conditions may interfere with work, they are not of 
a nature or severity to preclude the veteran from all forms 
of employment.  There is no competent medical evidence of 
record finding that the veteran is unemployable as a result 
of his service-connected disabilities.  In the absence of 
evidence suggesting that the veteran's service-connected 
mechanical low back strain and left orchiectomy render him 
unemployable, referral of the case to the Director of 
Compensation and Pension Service for consideration of a TDIU 
rating on an extraschedular basis is not warranted.  Bowling, 
supra.  
 
As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

A TDIU rating is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


